DETAILED ACTION

This office action is in response to Remarks to Appeal Brief filed April 12, 2021 in regards to a non-provisional application filed October 10, 2017 with no further claims to priority.  Claims 1-11 and 13-20 have been elected without traverse.   Claim 12 has been withdrawn as non-elected.  No claims have been amended. Claim 6 has been cancelled without prejudice. Claims 1-5, 7-11, and 13-20 are currently being examined.   

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

In view of the Remarks filed April 12, 2021, which have been fully considered, have been found persuasive, therefore the rejections of claims 1-5, 7-11, and 13-20 under 35 USC § 103 have been withdrawn and new grounds of rejection under 35 USC § 102 will be applied to claims 1-5, 7-11, and 13-20 with the same prior art.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 10 and 18, the phrase in parentheses renders the claim indefinite because it is unclear whether the limitations in parentheses are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 11 and 20, the phrase in parentheses renders the claim indefinite because it is unclear whether the limitations in parentheses are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ukidwe et al. (US 2016/0160032 A1).
In regards to claims 1-4, Ukidwe et al. teach polymer resin compositions for use as polymer interlayers [0002].  Ukidwe et al. teach in resins R-10 through R-13 in Table 5, poly(vinyl n-butyral) (PVB) 
In regards to claim 5, Ukidwe et al. teach in Example 7 and Table 9, the Resins R-37 and R-38 formulated according to the procedure described in Example 1 [0091-0092] wherein R-37 is formed from n-butyraldhehyde (nBuCHO) and R-38 is formed from i-butyraldehyde (iBuCHO) [0112] and both R-37 and R-38 comprise a plastercizer content of 3GEH of 20 phr yielding a Tg of 46°C and 52°C, respectively [Table 9].  Ukidwe et al. also teach in Example 4 and Table 5, the Resins R-10 and R-11 formulated according to the procedure described in Example 1 [0091-0092] wherein R-10 is formed from n-butyraldhehyde (nBuCHO) and R-11 is formed from i-butyraldehyde (iBuCHO) [01012] and both R-10 and R-11 comprise a plastercizer content of 3GEH of 20 phr yielding a Tg of 46°C and 52°C, respectively [Table 5].  Since R-37 and R-10 (n-butyraldehyde) and R-38 and R-11 (i-butyraldehyde) are made by the same procedure of Example 1 with the identical components and are loaded with the same plasticizer (3GEH) at the same amount (20 phr) and yield the same property (glass transition temperatures of 46°C for R-37 and R-10 and 52°C for R-38 and R-11), therefore R-37 and R-38 are inherently the same as R-10 and R-11, respectively. If there is any difference between the product of Ukidwe et al. and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I).  In regards to Table 9, Resin R-
In regards to claims 7-8, Ukidwe et al. teach in Tables 2 and 5, resin R-11 comprising 16 wt.% nBuCHO and 49 wt.% 2EHCHO corresponding to 2EHCHO comprising 75.4% (=100*49/(16+49)) of the residues of at least one aldehyde other than nBuCHO [Table 2] meeting the limitations of at least 50 wt.% (instant claim 7) and at least 75 wt.% (instant claim 8) of residues of at least one aldehyde other than nBuCHO based on the total weight of aldehyde residues of the poly(vinyl acetal) resin..
In regards to claim 9, Ukidwe et al. teach that R-13 made from a mixed aldehyde that includes equal weights of i-butyraldehyde (iBuCHO) and n-butyraldehyde (nBuCHO) and includes moieties of both [0104].
In regards to claim 10, since Ukidwe et al. teach  the identical or substantially identical interlayer composition of a poly(vinyl acetal) resin and a plasticizer, residual hydroxyl content of at least 24 wt.%, at least 10 wt.% of residues of an aldehyde other than nBuCHO, and a glass transition temperature, Tg of greater than 45°C,  as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the compound properties of Ukidwe et al. will inherently be the same as claimed (i.e., a storage modulus, G’, at 20°C of at least 300 MPa, and a storage modulus, G’, at 50°C of at least 10 MPa as measured by DMTA at a measurement frequency of 1 Hz and sweep rate of 3°C/min).  If there is any difference between the product of Ukidwe et al. and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I).  
In regards to claim 11, since Ukidwe et al. teach  the identical or substantially identical interlayer composition of a poly(vinyl acetal) resin and a plasticizer, residual hydroxyl content of at least 24 wt.%, at least 10 wt.% of residues of an aldehyde other than nBuCHO, and a glass transition temperature, Tg of greater than 45°C,  as the recited claimed, one of ordinary skill in the art at the time of inherently be the same as claimed (i.e., a storage modulus, G’, at 20°C and a measurement frequency of 3.33x10-3 Hz of at least 250 MPa, and a storage modulus, G’, at 20°C at a measurement frequency of 5.56x10-4 Hz of at least 200 MPa as measured by DMTA at a sweep rate of 3°C/min).  If there is any difference between the product of Ukidwe et al. and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I).
In regards to claims 13-14 and 16-17, Ukidwe et al. teach in Tables 2 and 5, resin R-11 comprising 16 wt.% nBuCHO and 49 wt.% 2EHCHO corresponding to 2EHCHO comprising 75.4% (=100*49/(16+49)) of the residues of at least one aldehyde other than nBuCHO [Table 2] meeting the limitations of at least 50 wt.% (instant claims 13-14 and 16) and at least 75 wt.% (instant claim 17) of residues of at least one aldehyde other than nBuCHO based on the total weight of aldehyde residues.  Ukidwe et al. teach in Table 5, in resin  R-11, poly(vinyl i-butyral) (PViB) (R11), which is loaded with 20 phr of the plasticizer, triethylene glycol bis(2-ethylhexanoate) (3GEH) wherein the plasticizer loaded R-11 resin possesses a glass transition temperatures (Tg) of 52°C [Table 5].   Ukidwe et al. teach the residual hydroxyl content of resin R-11 in Table 2 of 33 wt.% [Table 2].  Ukidwe et al., therefore anticipate the instant claims 13-14 and 16-17 by teaching the limitations of the instant claims for residual hydroxyl content of at least 24 wt.% (claims 13-14 and 17) and at least 27 wt.% (claim 16), at least 50 wt.% (claims 13-14 and 16) and at least 75 wt.% (claim 17) of residues of an aldehyde other than nBuCHO based on the total weight of aldehyde residues, plasticizer in the range of 5 to 25 phr, and a glass transition temperature, Tg of greater than 45°C (claims 13, 16, and 17) and greater than 47°C (claim 14).  
In regards to claim 15, Ukidwe et al teach in Example 7 and Table 9, the Resin R-38 formulated according to the procedure described in Example 1 [0091-0092] wherein R-38 is formed from i-butyraldehyde (iBuCHO) [0112] and R-38 comprises a plastercizer content of 3GEH of 20 phr yielding a Tg of  52°C [Table 9].  Ukidwe et al. also teach in Example 4 and Table 5, the Resin R-11 is formulated according to the procedure described in Example 1 [0091-0092] wherein R-11 is formed from i-
In regards to claim 18, since Ukidwe et al. teach  the identical or substantially identical interlayer composition of a poly(vinyl acetal) resin and a plasticizer, residual hydroxyl content of at least 24 wt.%, at least 50 wt.% of residues of an aldehyde other than nBuCHO, and a glass transition temperature, Tg of greater than 45°C,  as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the compound properties of Ukidwe et al. will inherently be the same as claimed (i.e., a storage modulus, G’, at 20°C of at least 300 MPa, and a storage modulus, G’, at 50°C of at least 10 MPa as measured by DMTA at a measurement frequency of 1 Hz and sweep rate of 3°C/min).  If there is any difference between the product of Ukidwe et al. and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I).
In regards to claim 19, Ukidwe et al. teach in Example 7 and Table 9, the Resin R-38 formulated according to the procedure described in Example 1 [0091-0092] wherein R-38 is formed from i-
In regards to claim 20, since Ukidwe et al. teach  the identical or substantially identical interlayer composition of a poly(vinyl acetal) resin and a plasticizer, residual hydroxyl content of at least 24 wt.%, at least 50 wt.% of residues of an iso-butyraldehyde since R-38 to R-40 are made from i-butyraldehyde,  and a glass transition temperature, Tg of greater than 45°C,  as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the compound properties of Ukidwe et al. will inherently be the same as claimed  (i.e., a storage modulus, G’, at 20°C of at least 300 MPa, and a storage modulus, G’, at 50°C of at least 10 MPa as measured by DMTA at a measurement frequency of 1 Hz and sweep rate of 3°C/min).  If there is any difference between the product of Ukidwe et al. and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD GRINSTED/Examiner, Art Unit 1763